DETAILED ACTION
This correspondence is in response to the communications received February 18, 2021.  Claims 1-20 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Applicant’s Claim to Figure Comparison
It is noted that this comparison is merely for the benefit of reviewers of this office action during prosecution, to allow for an understating of the examiner’s interpretation of the Applicant’s independent claims as compared to disclosed embodiments in Applicant’s Figures.  No response or comments are necessary from Applicant.

    PNG
    media_image1.png
    267
    703
    media_image1.png
    Greyscale

Regarding claim 1, the Applicant discloses in Fig. 20A, a cooling system (“Cooling system 1700”, ¶ 0155) comprising:

a plurality of piezoelectric cooling elements (1701, ¶ 0155) spatially arranged in at least one array (array 1700 of many cooling elements 1701), 

the at least one array extending in at least two dimensions (plural 1701 extend in a x-axis direction and a y-axis direction), having a first side distal from at least one heat-generating structure (upper surface of 1700 is “distal” or facing away from the heat generating “electronics 1720”, ¶ 0156), and having a second side proximate to the at least one heat-generating structure (lower surface of 1700 is facing the heat generating “electronics 1720”, ¶ 0156), 

the plurality of piezoelectric cooling elements configured to drive fluid from the first side of the at least one array to the second side of the at least one array (“Controller 1760 thus selectively drives cells 1701 via electronics 1720”, ¶ 0156);

a communications interface associated with the piezoelectric cooling elements such that selected piezoelectric cooling elements within the array can be activated (“Electronics 1720 includes a communications interface for receiving control signals and addressing circuitry for selectively activating individual cells 1701 or groups of cells 1701”, ¶ 0156); and

driving circuitry associated with the plurality of piezoelectric cooling elements and configured to drive the selected piezoelectric cooling elements (“Controller 1760 thus selectively drives cells 1701 via electronics 1720”, ¶ 0156).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 8, 13, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Arik et al. (US 8,051,905) in view of Barak (US 2017/0292537).

    PNG
    media_image2.png
    526
    820
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    504
    641
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    793
    858
    media_image4.png
    Greyscale

Regarding claim 1, the prior art of Arik discloses in Figs. 3-5 and 6, a cooling system (see title, “Cooling systems employing fluidic jets, Methods for their use and Methods for cooling”) comprising:

a plurality of piezoelectric cooling elements (12, col. 4, lines 10-18) spatially arranged in at least one array (plural 12 shown in an array), 

the at least one array extending in at least two dimensions (the array is present in a plurality of 12 elements, where they extend in the x-axis direction and in the y-axis direction, as can be seen in Fig. 6), having a first side distal from at least one heat-generating structure (the cooling structure is made up a substrate 4, cavities 16, membrane 12, conduit 18, walls 62, inlet tube 64 and outlet tube 66, the cooling structure has an upper surface that can be seen in Fig. 6, which is called the “exterior surface 8”, col. 7, lines 1-4), and having a second side proximate to the at least one heat-generating structure (the lower boundary of the noted cooling structure that meets the upper surface of the integrated circuit and heat emitting element 20, and in Fig. 5, the  heat shown as 22, emanating from integrated circuit 20), 

the plurality of piezoelectric cooling elements (plural 12) configured to drive fluid from the first side of the at least one array to the second side of the at least one array (this can be seen in Fig. 3, which shows “cooling media 26” being driven from an upper position within the cooling structure, to a lower position in the conduit 18, to cool the heat energy emanating from IC 20, also explicitly discussed in col. 7, lines 9-22,  “fluid” discussed throughout the specification, where the cooling elements are described in the abstract as “passing a cooling media through a cooling channel, drawing the cooling media into one or more of the fluidic jets, expelling the cooling media from the one or more fluidic jets into the cooling channel, and removing thermal energy from the electrical component”);

a communications interface (The term “interface” is interpreted to mean that the cooling system with membranes 20 has a location where incoming electrical signals that control the cooling system originate from, such as the electrical wiring bus 68 for controlling the plural membranes 12, as can be seen in Fig. 6) associated with the piezoelectric cooling elements such that selected piezoelectric cooling elements within the array can be activated (each 12 has it’s own control electrode, as can be seen in Fig. 6, and in col. 7, lines 45-46, it is discussed that, “Each membrane 12 is connected to a distinct lead 24 to enable each fluidic jet to be individually operable.”); and

driving circuitry associated with the plurality of piezoelectric cooling elements and configured to drive the selected piezoelectric cooling elements (col. 7, lines 45-61, “Each membrane 12 is connected to a distinct lead 24 to enable  each fluidic jet to be individually operable”, and col. 7, line 62 to col. 8, line 5, “the controller can activate the fluidic jets… the controller can determine which fluidic jets … to activate”, and many other locations discuss the activation of the fluidic jets to cool the IC 20.  It  is noted that the term “driving” has not been used by the Arik reference, but the same concept of sending signals to the membrane 12 / fluidic jets so that they can be “activated”, is understood to be the same as “driving” the membranes 12 / fluidic jets).

Arik does not use the term “driving circuitry” when discussing activation of the membrane 12 / fluidic jets, however it is understood to signify the same concept of how to operate the membrane array.

Barak discloses in ¶ 0037 wherein circuitry which is used for “the controller 118 may contain n control circuits each comprising … phase-delay circuit and driving one of the EAP actuators with the respective phase”.  Thus a circuit used to drive the cooling elements.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

wherein the activation circuits are “driving circuitry”,

in the invention or system of Arik as taught by Barak, for the purpose of disclosing the means in which the individual cooling elements are activated for cooling an integrated circuit which needs excess heat management to operate at ideal conditions.

Regarding claim 2, Arik et al. disclose the cooling system of claim 1, and Arik discloses, 
wherein each of the plurality of piezoelectric cooling elements (12) has a first cooling element side distal from the heat-generating structure (cooling structure of substrate 4, walls 62, conduit 18, membrane 12 have an upper region and boundary, which is where 12 are located), has a second is cooling element side proximate to the at least one heat-generating structure (lower boundary of the cooling structure, walls 62 and conduit 18 is adjacent to the top surface of integrated circuit 20 which is emitting heat 22), and is configured to drive the fluid from the first cooling element side to the second cooling element side using vibrational motion (discussed in col. 6, lines 29-35, “Referring now to FIG. 5, an alternative fluidic jet is illustrated, wherein an oscillating wave 50 passing through a channel 52 in the substrate 4 causes membrane 12 to vibrate. As a result of the vibration, the cavity 16 formed between the membrane 12 and the well 10 changes in volume, causing the cooling media 26 to be drawn into, and expelled from, the cavity 16 through orifice 14.”, as can be seen in Fig. 5, the cooling media is expelled to the surface of 20 emitting heat, shown in Fig. 3).

Regarding claim 3, Arik et al. disclose the cooling system of claim 1, and Arik discloses, 
an interface coupled with the driving circuitry and for receiving at least one temperature reading from at least one temperature sensor of the at least one heat-generating structure, the selected piezoelectric cooling elements within the array being activated based on the at least one temperature reading (col. 10, lines 46-55, “The present cooling system also enables local control of cooling, even in a system comprising multiple fluidic jets. With the incorporation of a controller and a sensor(s) (e.g., a sensor grid), the controller can also monitor for hot spots on the IC, determine if a fluidic jet is to be activated, and activate a fluidic jet to cool the hot spot. In other words, the fluidic jets can optionally be operated independently such that some fluidic jets are active while others are inactive, thereby enabling the efficient elimination of hot spots and/or control of the temperature of the circuit.”).

Regarding claim 7, Arik et al. disclose the cooling system of claim 1, and Barak discloses, 
wherein the driving circuitry is further configured to separately drive portions of the plurality of piezoelectric cooling elements in a coordinated pattern (disclosed in ¶ 0034, 0037-0040 of Barak).
Regarding claim 8, Arik et al. disclose the cooling system of claim 1, and Barak discloses, 
wherein the driving circuitry is configured to drive a first portion of the plurality of piezoelectric cooling elements at a first frequency and a second portion of the plurality of piezoelectric cooling elements at a second frequency different from the first frequency  (disclosed in ¶ 0034, 0037-0040 of Barak).

Regarding claim 13, the prior art of Arik discloses in Figs. 3-5 and 6, a method of cooling a device (see title) comprising:

selectively driving at least a portion of a plurality of piezoelectric cooling elements (col. 7, lines 45-61, “Each membrane 12 is connected to a distinct lead 24 to enable each fluidic jet to be individually operable”, and col. 7, line 62 to col. 8, line 5, “the controller can activate the fluidic jets… the controller can determine which fluidic jets … to activate”, and many other locations discuss the activation of the fluidic jets to cool the IC 20.  It  is noted that the term “driving” has not been used by the Arik reference, but the same concept of sending signals to the membrane 12 / fluidic jets so that they can be “activated”, is understood to be the same as “driving” the membranes 12 / fluidic jets), 

the plurality of piezoelectric cooling elements (12) spatially arranged in at least one array extending in at least two dimensions (the array is present in a plurality of 12 elements, where they extend in the x-axis direction and in the y-axis direction, as can be seen in Fig. 6), 

the at least one array having a first side distal from at least one heat-generating structure (the cooling structure is made up a substrate 4, cavities 16, membrane 12, conduit 18, walls 62, inlet tube 64 and outlet tube 66, the cooling structure has an upper surface that can be seen in Fig. 6, which is called the “exterior surface 8”, col. 7, lines 1-4) and having a second side proximate to the at least one heat-generating structure (the lower boundary of the noted cooling structure that meets the upper surface of the integrated circuit and heat emitting element 20, and in Fig. 5, the  heat shown as 22, emanating from integrated circuit 20),

the plurality of piezoelectric cooling elements being configured to direct fluid from the first side of the at least one array to the second side of the at least one array when activated (this can be seen in Fig. 3, which shows “cooling media 26” being driven from an upper position within the cooling structure, to a lower position in the conduit 18, to cool the heat energy emanating from IC 20, also explicitly discussed in col. 7, lines 9-22, “fluid” discussed throughout the specification, where the cooling elements are described in the abstract as “passing a cooling media through a cooling channel, drawing the cooling media into one or more of the fluidic jets, expelling the cooling media from the one or more fluidic jets into the cooling channel, and removing thermal energy from the electrical component”).

Arik does not use the term “driving circuitry” when discussing activation of the membrane 12 / fluidic jets, however it is understood to signify the same concept of how to operate the membrane array.

Barak discloses in ¶ 0037 wherein circuitry which is used for “the controller 118 may contain n control circuits each comprising … phase-delay circuit and driving one of the EAP actuators with the respective phase”.  Thus a circuit used to drive the cooling elements.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

wherein the activation circuits are “driving circuitry”,

in the invention or system of Arik as taught by Barak, for the purpose of disclosing the means in which the individual cooling elements are activated for cooling an integrated circuit which needs excess heat management to operate at ideal conditions.

Regarding claim 17, Arik et al. disclose the cooling system of claim 13, and Arik discloses, 
wherein each of the plurality of piezoelectric cooling elements (12) has a first cooling element side distal from the heat-generating structure (cooling structure of substrate 4, walls 62, conduit 18, membrane 12 have an upper region and boundary, which is where 12 are located), has a second is cooling element side proximate to the at least one heat-generating structure (lower boundary of the cooling structure, walls 62 and conduit 18 is adjacent to the top surface of integrated circuit 20 which is emitting heat 22), and is configured to drive the fluid from the first cooling element side to the second cooling element side using vibrational motion (discussed in col. 6, lines 29-35, “Referring now to FIG. 5, an alternative fluidic jet is illustrated, wherein an oscillating wave 50 passing through a channel 52 in the substrate 4 causes membrane 12 to vibrate. As a result of the vibration, the cavity 16 formed between the membrane 12 and the well 10 changes in volume, causing the cooling media 26 to be drawn into, and expelled from, the cavity 16 through orifice 14.”, as can be seen in Fig. 5, the cooling media is expelled to the surface of 20 emitting heat, shown in Fig. 3).

Regarding claim 18, Arik et al. disclose the cooling system of claim 13, and Arik discloses, 
 receiving at least one temperature reading from at least one temperature sensor of the at least one heat generating structure; and wherein the driving further includes activating the portion of the plurality of piezoelectric cooling elements based on the at least one temperature reading (col. 10, lines 46-55, “The present cooling system also enables local control of cooling, even in a system comprising multiple fluidic jets. With the incorporation of a controller and a sensor(s) (e.g., a sensor grid), the controller can also monitor for hot spots on the IC, determine if a fluidic jet is to be activated, and activate a fluidic jet to cool the hot spot. In other words, the fluidic jets can optionally be operated independently such that some fluidic jets are active while others are inactive, thereby enabling the efficient elimination of hot spots and/or control of the temperature of the circuit.”).


Claims 4-6,  9-12, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Arik et al. (US 8,051,905) in view of Barak (US 2017/0292537) in view of Mongia (US 2007/0076375).

Regarding claim 9, the prior art of Arik discloses in Figs. 3-5 and 6, a piezoelectric cooling system (see title), comprising:

a plurality of piezoelectric cooling elements (12, col. 4, lines 10-18) spatially arranged in at least one array (plural 12 shown in an array), 

extending in at least two dimensions (the array is present in a plurality of 12 elements, where they extend in the x-axis direction and in the y-axis direction, as can be seen in Fig. 6), having a first side distal from at least one heat-generating structure (the cooling structure is made up a substrate 4, cavities 16, membrane 12, conduit 18, walls 62, inlet tube 64 and outlet tube 66, the cooling structure has an upper surface that can be seen in Fig. 6, which is called the “exterior surface 8”, col. 7, lines 1-4), and having a second side proximate to the at least one heat-generating structure (the lower boundary of the noted cooling structure that meets the upper surface of the integrated circuit and heat emitting element 20, and in Fig. 5, the  heat shown as 22, emanating from integrated circuit 20), 

the plurality of piezoelectric cooling elements (plural 12) configured to drive fluid from the first side to the second side of the at least one array (this can be seen in Fig. 3, which shows “cooling media 26” being driven from an upper position within the cooling structure, to a lower position in the conduit 18, to cool the heat energy emanating from IC 20, also explicitly discussed in col. 7, lines 9-22,  “fluid” discussed throughout the specification, where the cooling elements are described in the abstract as “passing a cooling media through a cooling channel, drawing the cooling media into one or more of the fluidic jets, expelling the cooling media from the one or more fluidic jets into the cooling channel, and removing thermal energy from the electrical component”);

a communications interface (The term “interface” is interpreted to mean that the cooling system with membranes 20 has a location where incoming electrical signals that control the cooling system originate from, such as the electrical wiring bus 68 for controlling the plural membranes 12, as can be seen in Fig. 6) coupled with the array of piezoelectric cooling elements such that selected piezoelectric cooling elements within the array can be activated (each 12 has it’s own control electrode, as can be seen in Fig. 6, and in col. 7, lines 45-46, it is discussed that, “Each membrane 12 is connected to a distinct lead 24 to enable each fluidic jet to be individually operable.”); and

driving circuitry associated with the piezoelectric cooling elements configured to drive at least a portion of the plurality of piezoelectric cooling elements in the array (col. 7, lines 45-61, “Each membrane 12 is connected to a distinct lead 24 to enable  each fluidic jet to be individually operable”, and col. 7, line 62 to col. 8, line 5, “the controller can activate the fluidic jets… the controller can determine which fluidic jets … to activate”, and many other locations discuss the activation of the fluidic jets to cool the IC 20.  It  is noted that the term “driving” has not been used by the Arik reference, but the same concept of sending signals to the membrane 12 / fluidic jets so that they can be “activated”, is understood to be the same as “driving” the membranes 12 / fluidic jets).

First, Arik does not use the term “driving circuitry” when discussing activation of the membrane 12 / fluidic jets, however it is understood to signify the same concept of how to operate the membrane array.

Barak discloses in ¶ 0037 wherein circuitry which is used for “the controller 118 may contain n control circuits each comprising … phase-delay circuit and driving one of the EAP actuators with the respective phase”.  Thus a circuit used to drive the cooling elements.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

wherein the activation circuits are “driving circuitry”,

in the invention or system of Arik as taught by Barak, for the purpose of disclosing the means in which the individual cooling elements are activated for cooling an integrated circuit which needs excess heat management to operate at ideal conditions.

Second, As Arik does not disclose plural arrays, Arik does not disclose,
“a plurality of arrays,
…
a communications interface coupled with the plurality of arrays, associated with the piezoelectric cooling elements such that each of the plurality of arrays can be selectively activated; and
driving circuitry associated with the piezoelectric cooling elements configured to drive at least a portion of the plurality of piezoelectric cooling elements in each of the plurality of arrays”.

    PNG
    media_image5.png
    658
    633
    media_image5.png
    Greyscale

The prior art of Mongia discloses in Fig. 1D, provided above, “a plurality of arrays”, where each 105 are a “microscale synthetic jet array 105” (¶ 0015).  With regard to claim limitations of, “a plurality of arrays,
…
a communications interface coupled with the plurality of arrays, associated with the piezoelectric cooling elements such that each of the plurality of arrays can be selectively activated; and
driving circuitry associated with the piezoelectric cooling elements configured to drive at least a portion of the plurality of piezoelectric cooling elements in each of the plurality of arrays”, the prior art does not disclose the “communications interface” and the “driving circuitry” for plural arrays, but does disclose  the “communications interface” and the “driving circuitry” for one cooling array (as shown by Arik) and also Mongia shows plural arrays used in an embodiment as shown in Fig. 1D above. However, employing the “communications interface” and the “driving circuitry” to control the cooling arrays in plurality would be considered as duplication of useful parts. Therefore, it would have been obvious to one skilled in the art at the invention was made to meet the required claimed arrangement since it has been held that mere duplication or arrangement of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bermis Co., 193 USPQ8.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“a plurality of arrays,
…
a communications interface coupled with the plurality of arrays, associated with the piezoelectric cooling elements such that each of the plurality of arrays can be selectively activated; and
driving circuitry associated with the piezoelectric cooling elements configured to drive at least a portion of the plurality of piezoelectric cooling elements in each of the plurality of arrays”,

in the invention or system of Arik et al. as taught by Mongia, for the purpose of increasing the ability to cool larger devices or devices with specific cooling needs for hot spots to maintain an ideal operating temperature.

Further, with respect to the limitation,
“a plurality of arrays,
…
a communications interface coupled with the plurality of arrays, associated with the piezoelectric cooling elements such that each of the plurality of arrays can be selectively activated; and
driving circuitry associated with the piezoelectric cooling elements configured to drive at least a portion of the plurality of piezoelectric cooling elements in each of the plurality of arrays”, 

it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the driving and communication circuitry of Arik to control cooling devices in an array and to modify the plural cooling arrays of Mongia with the same driving and communication circuitry of Arik to control the plural cooling arrays of Mongia, since it was well known in the art that the cooling arrays require communication and driving circuitry to operate. Using communication and driving circuitry for operating a cooling array is a common practice in the art because without the communication and driving circuitry for the plural cooling arrays would result in inoperable functionality, so plainly the plural arrays need to be controlled in order to be actively and practically utilized. Further, “[c]ommon sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” KSR Int’l Co. v. Teleflex Inc. 550 U.S.__, 82 USPQ2d 1385 (Supreme Court 2007).

E. KSR rational E obvious to try choosing from finite solutions with reasonable expectation of success
(1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem;
(2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem;
(3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

“Following note” on claims 4-6, 10-12, 19 and 20 are directed to expanding what is already disclosed in the art of Arik, Barak and Mongia, where both Arik and Barak disclose cooling systems of plural individual piezoelectric cooling elements that can be individually controlled to cool hot spots or controlled together in various ways.  Mongia discloses that one may use plural cooling arrays together to cool a device with plural hot spots.  What is not disclosed by all three, are the controls of plural arrays.  However, there is nothing preventing one of ordinary skill in the art from making the mental leap to expand the teachings of individual and group control shown by both Arik and Barak to the control of plural arrays of Mongia.  That concept would be well within the grasp of one of ordinary skill in the art to extend the concept of control of individual cooling elements and group cooling elements to the realm of plural cooling arrays.  This would be the case, as it would be an absolute minimum requirement to have control circuitry for the individual cooling elements in the array and control and driving circuitry for the plural cooling arrays as shown in Fig. 1d of Mongia.  Thus as the obviousness KSR rationale statement that was made for the rejection of claim 9, would then logically extend to any claim that attempts to capture the control and driving circuitry for plural cooling arrays.

Regarding claim 4, Arik et al. disclose the cooling system of claim 1, and with the rationale set forth for claim 9 and the “following note”, Arik/Barak/Mongia would then disclose,
“wherein the at least one array includes a first array including a first portion of the plurality of piezoelectric cooling elements and a second array including a second portion of the plurality of piezoelectric cooling elements, the communications interface associated with the first array and the second array such that the first portion of the piezoelectric cooling elements can be selectively activated separately from the second portion of the piezoelectric cooling elements”.
Regarding claim 5, Arik et al. disclose the cooling system of claim 4, and with the rationale set forth for claim 9 and the “following note”, Arik/Barak/Mongia would then disclose,
“wherein the first portion of the plurality of piezoelectric cooling elements are driven at a first frequency corresponding to a first resonant frequency for  the first array and wherein the second portion of plurality of piezoelectric cooling elements are driven at a second frequency corresponding to a second resonant frequency for the second array”.  Two operating frequencies discussed in ¶ 0034 and 0037-0040 of Barak.
Regarding claim 6, Arik et al. disclose the cooling system of claim 4, and with the rationale set forth for claim 9 and the “following note”, Arik/Barak/Mongia would then disclose,
“wherein the driving circuitry is configured such that the first array is separately addressable from the second array”.
Regarding claim 10, Arik et al. disclose the cooling system of claim 9, and with the rationale set forth for claim 9 and the “following note”, Arik/Barak/Mongia would then disclose,
“wherein the plurality of arrays is configured to cool the at least one heat-generating structure, each of the plurality of arrays being configured to address a different one of the at least one heat-generating structure”.  Where Mongia shows in Fig. 1D, where different arrays cool different hot spots on the heat generating component.
Regarding claim 11, Arik et al. disclose the cooling system of claim 9, and with the rationale set forth for claim 9 and the “following note”, Arik/Barak/Mongia would then disclose,
“wherein the driving circuitry selectively drives each of the plurality of arrays”.
Regarding claim 12, Arik et al. disclose the cooling system of claim 9, and with the rationale set forth for claim 9 and the “following note”, Arik/Barak/Mongia would then disclose,
“wherein the driving circuitry selectively drives each of the plurality of piezoelectric cooling elements in each of the plurality of arrays”.
Regarding claim 19, Arik et al. disclose the cooling system of claim 13, and with the rationale set forth for claim 9 and the “following note”, Arik/Barak/Mongia would then disclose,
“wherein the at least one array includes a first array including a first portion of the piezoelectric cooling elements and a second array including a second portion of the plurality of piezoelectric cooling elements, and wherein the driving further includes:
selectively activating the first portion of the plurality of piezoelectric cooling elements  separately from the second portion of the piezoelectric cooling elements”.
Regarding claim 20, Arik et al. disclose the cooling system of claim 19, and with the rationale set forth for claim 9 and the “following note”, Arik/Barak/Mongia would then disclose,
“wherein the driving further includes: 
driving the first portion of the plurality of piezoelectric cooling elements at a first frequency corresponding to a first resonant frequency for the first array; and
driving the second portion of the plurality of piezoelectric cooling elements at a second frequency corresponding to a second resonant frequency for the second array”.


Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Arik et al. (US 8,051,905) in view of Barak (US 2017/0292537) in view of Singhal et al. (US 2007/0020124).

Regarding claim 14, Arik et al. disclose the method of claim 13, however Arik does not disclose,
“wherein the driving further includes:
driving the portion of the plurality of piezoelectric cooling elements such that each of the portion of the plurality of piezoelectric cooling elements vibrates at a frequency of at least 15 kHz”.

Singhal discloses piezoelectric elements used in a cooling system which operate from 10-15kHz, ¶ 0029.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“wherein the driving further includes:
driving the portion of the plurality of piezoelectric cooling elements such that each of the portion of the plurality of piezoelectric cooling elements vibrates at a frequency of at least 15 kHz”,

in the invention or system of Arik et al. as taught by Singhal, for the purpose of operating the piezoelectric vibrators at suitable frequencies to be able to move coolant through a cooling system for maintaining an ideal operational temperature of an electronic device.

Regarding claim 15, Arik et al. disclose the method of claim 14, and Barak discloses, 
wherein the frequency is substantially at a resonance frequency corresponding to the portion of the plurality of piezoelectric cooling elements (¶ 0034 and 0037-0040).

Regarding claim 16, Arik et al. disclose the method of claim 14, and Barak discloses, further comprising:
tuning the portion of the plurality of piezoelectric cooling elements to the resonance frequency (¶ 0034 and 0037-0040).


Double Patenting
A nonstatutory double patenting rejection has been considered in view of the parent application which is not U.S. Patent No. 11,043,444, however the instant application’s three independent claims have a narrower scope by at least the limitation of,
(for claim 1) “[the plurality of piezoelectric cooling spatially arranged in at least one array…] having a first side distal from at least one heat-generating structure, and having a second side proximate to the at least one heat-generating structure, the plurality of piezoelectric cooling elements configured to drive fluid from the first side of the at least one array to the second side of the at least one array;”,	
(for claim 9) “[the plurality of arrays including a plurality of piezoelectric cooling elements…] having a first side distal from at least one heat-generating structure, and having a second side proximate to the at least one heat-generating structure, the plurality of piezoelectric cooling elements configured to drive fluid from the first side to the second side;”,
and (for claim 13) “[the plurality of piezoelectric cooling elements spatially arranged in at least one array…] the at least one array having a first side distal from at least one heat- generating structure and having a second side proximate to the at least one heat-generating structure, the plurality of piezoelectric cooling elements being configured to direct fluid from the first side of the at least one array to the second side of the at least one array when activated”.





Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797. The examiner can normally be reached M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893